De Courcy, J.
The defendant consented to a single trial upon, the two indictments, the first charging-him with forging and uttering a promissory note, and the second with the larceny of $925. He was found guilty on both indictments, but no sentence was imposed on the one which charged forgery and uttering. The-reason for this presumably is that stated in the defendant’s appeal, namely, that this case was placed on file. As questions of law arising in the trial of the forgery charge have not been reported under R. L. c. 219, § 34, and no sentence has been imposed and stayed under R. L. c. 220, § 3, the exceptions taken in that case are not properly before us. There has been merely a suspension of active proceedings in the case, and as yet no final disposition. Unless and until the prosecuting attorney shall move for sentence-there is no occasion to pass upon the conduct of the forgery trial.. See Commonwealth v. Dowdican’s Bail, 115 Mass. 133; Marks v. Wentworth, 199 Mass. 44.
The judge rightly refused to direct a verdict of not guilty on the larceny indictment. Larceny, as defined by our statutes, includes the obtaining of personal property by criminal, false*45pretences. R. L. c. 208, § 26; c. 218, § 38. St. 1910, c. 378, § 2. There was evidence for the jury that the defendant obtained the money of Slessinger by false statements as to the good standing of the alleged maker and indorsers of the note, and by his simulation of their handwriting: and Slessinger testified that he would not have parted with his money but for those misrepresentations. Commonwealth v. Coe, 115 Mass. 481. Dexter v. Fuller, 217 Mass. 219.
As to the exceptions to evidence: The question as to Slessinger’s reliance upon the false representations was material in substance, and its leading form was allowable in the discretion of the presiding judge. Comstock v. Livingston, 210 Mass. 581. Gray v. Kelley, 190 Mass. 184. The testimony of Logue, that the indorsement “Joseph P. Logue” looked like his handwriting, plainly was competent on the forgery indictment. And in view of the defendant’s contention that he was authorized to use the names of these parties on notes, the evidence that he sought to imitate their handwriting, which was indicative of guilt, was relevant to show intent to defraud in the larceny case. The witness could be found competent to express an opinion as to whether the signature was his own or an imitation. Commonwealth v. Sturtivant, 117 Mass. 122, 133.
The appeal calls for little beyond what already has been said. The indictment was in accordance with the form prescribed by the statute R. L. c. 218, § 67. It charged but a single offence. Commonwealth v. Parker, 165 Mass. 526. Even if the defendant had a right to have the larceny and forgery cases tried separately, (see Commonwealth v. Rosenthal, 211 Mass. 50,) he waived that right, and preferred to have them tried together.

Exceptions overruled. Appeal dismissed.